Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,068,367. 
Claim 1 of the application
Claim 1 of the US patent
A machine-implemented method for rendering geometry of a 3-D scene using a rendering space which is sub-divided into a plurality of tiles, the method comprising: 
A machine-implemented method for rendering geometry from a 3-D scene for a frame of pixels using a rendering. space which is sub- divided into a plurality of tiles, wherein a value of each pixel is determined based on one or more samples for that pixel, the method comprising: 
processing geometry of the 3-D scene using rasterization operations to produce a depth range for a tile of the rendering space in which at least one currently visible element of geometry is located;
using rasterization to determine at least one visible element of geometry in the scene by processing at least one first element of geometry in the 3-D scene, and produce a depth range for a tile of the rendering space in which the at least one visible element of geometry is located;
processing at least one ray within the 3-D scene using ray tracing operations, the at least one ray associated with a sample in the tile and a depth of said at least one currently visible element of geometry for said sample; updating the depth range for the tile based on results of the rasterization operations; and
initiating running of a shader for the at least one visible element of geometry to emit at least one ray to be traced within the 3-D scene, the at least one ray associated with a sample in the tile and a depth of said at least one visible element of geometry for said sample; using rasterization to process at least one second element of geometry in the 3-D scene and update the depth range for the tile based on the at least one second element of geometry; and
comparing, for the at least one ray, the associated depth of that ray with the depth range of the tile in which the sample associated with the ray is located and, if the associated depth of the ray is outside of the depth range for the tile, discarding results of the ray tracing operations for the ray.
comparing, for the emitted at least one ray, the associated depth of that ray with the depth range of the tile in which the sample associated with the ray is located and, if the associated depth of the ray is outside of the depth range for the tile, terminating the processing of the ray.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent 10,068,367 contains all features of the claims of the pending application.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,719,973. 
Claim 16 of this patent
Claim 1 of the US patent
A machine-implemented method for rendering geometry of a 3-D scene, the method comprising concurrently: processing geometry of the 3-D scene using rasterization operations to determine, for each of a plurality of sample positions, an element of geometry which is:
A machine-implemented method for rendering geometry of a 3D scene, the method comprising concurrently: processing geometry of the 3D scene using rasterization operations to determine, for each of a plurality of sample positions, an element of geometry which is:
(i) present at that sample position, and (ii) not hidden at that sample position by a previously processed element of geometry;
(i) present at that sample position, and (ii) not hidden at that sample position by a previously processed element of geometry;
processing rays in the 3-D scene using ray tracing operations, wherein each ray is associated with a sample position of the plurality of sample positions, and wherein each ray is associated with status data; updating the status data for rays based on results of the rasterization operations; and selecting a particular ray, and
processing rays in the 3D scene using ray tracing operations, wherein each ray is associated with a sample position of the plurality of sample positions, and wherein each ray is associated with status data; updating the status data for rays based on results of the rasterization operations; and selecting a particular ray for processing, and
using the updated status data for the particular ray to determine whether the particular ray is still current, and, if not, discarding results of the ray tracing operations for the particular ray.
using the updated status data for the particular ray to determine whether the particular ray is still current, and if so, then continuing to process the particular ray, and otherwise terminating the processing of the particular ray.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent contains all features of the claims of the pending application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616